Citation Nr: 0709121	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a stress 
fracture involving the left foot. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel











INTRODUCTION

The veteran served on active duty from June 1991 to October 
1991, and from August 2001 to April 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO denied 
service connection for residuals of a stress fracture 
involving the left foot.  The veteran filed a notice of 
disagreement (NOD) in February 2003, and the RO issued a 
statement of the case (SOC) in March 2003.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2003. 

In April 2004, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC), for additional 
development.  After accomplishing further development, the RO 
continued the denial of the claim (as reflected in an August 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  

For the reasons expressed below, the claim on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on her part, is required.


REMAND

Unfortunately, a review of the veteran's claims file reflects 
that another remand of the claim for service connection for 
residuals of a stress fracture involving the left foot is 
warranted, even though such will, regrettably, further delay 
an appellate decision on the claim on appeal.

Initially, the Board notes that the record only contains 
copies of the veteran's DD-214s and isolated service medical 
records pertaining to a line of duty determination for an in-
service left foot injury.  No service medical records (SMRs) 
for either periods of service have been associated with the 
claims file.  

The record documents the RO's January 2003 request for the 
veteran's SMRs from the National Personnel Records Center 
(NPRC).  In a January 2003 response, NPRC indicated that the 
veteran was then a member of a United States Army Reserve 
(USAR) Troop Program Unit whose service records had not yet 
been retired to the facility at that time.  It was further 
noted that NPRC had forwarded the request to "Code 11".  

In the April 2004 remand, the Board instructed the RO to 
ensure that a request under "Code 11" had been made to 
procure the veteran's SMRs.  The Board also directed the RO 
to request that the veteran's USAR unit (the 370th Military 
Police Co. located in New Kensington, Pennsylvania) provide 
copies of any SMRs.

In October 2004, in response to another RO records request, 
the NPRC again stated that there were not records available 
for the veteran and indicated that the RO should make a 
request under "Code 11" that would go through DPRIS 
(Defense Personnel Records Imaging System).  In April 2004, 
the RO directly contacted the Commander at the Army Reserves 
Personnel Center (ARPERCEN) to request copies of all the 
veteran's SMRs; however, that organization indicated that the 
requested records were not available from that office and 
that the veteran's reserve unit (Co. B 28th Signal BN) also 
had no records.  A June 2004 response from the Army National 
Guard also was unsuccessful in yielding any additional SMRs, 
as the organization indicated that requests for records were 
not handled by that particular office.  Finally, a September 
2004 request addressed to the USAR Center in New Kensington, 
PA was returned to the RO as undeliverable.



The Board notes that the RO's attempts to locate the 
veteran's SMRs were thorough but ultimately unsuccessful.  
However, the record indicates that the veteran was still a 
member of the USAR during these searches.  As the veteran is 
now a civilian, her SMRs may now have been retired to one of 
these military records depositories.  Hence, the Board finds 
that additional action to locate the veteran's SMRs is 
warranted, to include obtaining the correct address for, and 
requesting records from, the USAR Center in New Kensington, 
PA, as needed.  The RO is reminded that, in requesting 
records from Federal facilities, efforts to assist should 
continue until either the records are obtained, or sufficient 
evidence indicating that the records sought do not exist, or 
that further efforts to obtain those records would be futile, 
is received.  See 38 C.F.R. 3.159(c)(2) (2006).

The Board also finds that further development on the question 
of a medical relationship between current foot disability and 
service fracture is warranted.

Service medical records indicate that the veteran was treated 
for complaints of left foot pain in September 2001.  The 
examiner assessed left 3rd metatarsal (MT) stress fracture 
and noted it could be secondary to an unidentified congenital 
problem.  

Post-service VA medical records and examination reports 
reflect that the veteran continued to be treated for various 
left foot problems.  A December 2002 VA examination report 
lists a diagnosis of status post stress fracture of the left 
foot with residual pain.  The report of a December 2002 VA X-
ray report notes moderate hallux valgus as well as indicates 
that there was no evidence of a recent stress fracture of the 
left foot.  An October 2003 VA podiatry consult culminated in 
an assessment of hallux abductovalgus deformity leading to 
lytic-type pain in the distal left hallux.  VA treatment 
records dated in April 2004 indicate that the veteran 
underwent a bunionectomy with cresentic base osteotomy of the 
left.  

The RO arranged for the veteran to undergo VA medical 
examination to obtain medical findings and opinion pertinent 
to the claim for service connection.  In the report of an 
October 2004 VA examination, the examiner noted that there 
was no evidence of bunion deformity or hallux valgus of the 
left foot, but indicated that there was pain on range of 
motion of the first left metatarsophalangeal (MTP) joint.  
The examiner also indicated that the veteran's hallux valgus 
was corrected, but indicated that "it is present", and 
probably congenital in nature, as she had a similar right 
foot problem and admitted to having hallux valgus prior to 
active service.  The examiner further opined that any 
nonspecific discomfort in the forefoot was at least as likely 
as not related to metatarsalgia and realignment that occurred 
from the previous surgery.  

Additional private treatment records dated in 2006 show 
treatment for complaints of foot pain with parasthesias as 
well as note findings of tarsal tunnel type symptoms and a 
lesion involving the lateral aspect of the talar dome.

The Board finds that medical evidence currently of record-to 
specifically include the opinion of the October 2004 VA 
examiner-does not sufficiently resolve the questions of 
whether the veteran currently has any current left foot 
disability(ies), and, if so, the medical relationship between 
any such disability(ies) and the in-service stress fracture.  

The VA examiner primarily noted only symptomatology 
associated with the veteran's left foot.  While the 
examiner's comments about the current presence of any current 
hallux valgus of the left foot seem inconsistent, the 
examiner also appeared to dismiss any such problems as 
congenital in nature (consistent with instructions that he 
comment on acquired disorders of the feet).  The Board notes 
that congenital or developmental abnormalities are not 
"diseases or injuries within the meaning of applicable 
legislation" and, hence, do not constitute disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Hence, even 
if any current hallux valgus is deemed congenital, a medical 
opinion as to whether such condition was aggravated by 
superimposed left foot injury during active service-
specifically, the stress fracture-is still needed.

Accordingly, the RO should arrange for the veteran to undergo 
examination of the left foot (preferably, a podiatry 
examination), by a physician, at an appropriate VA medical 
facility, to obtain more definitive findings and opinion 
needed to resolve the claim.  The veteran is hereby advised 
that failure to report for any scheduled VA examination, 
without good cause, may result in denial of the original 
claim for service connection for residuals of a stress 
fracture involving the left foot (as the claim will be 
adjudicated on the record).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file a copy of any notice(s) of the 
date and time of the examination sent to her by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
reflects that the veteran has received medical treatment from 
the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania; 
however, as the claims file only includes records from that 
facility dated up to October 2004, any additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   

The RO also should give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in her possession, and ensure that its 
notice meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
specifically, disability rating and effective date-as 
appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should exhaust all efforts to 
locate the veteran's SMRs.  The RO should 
contact the NPRC, Commander at the Army 
Reserves Personnel Center (ARPERCEN), and 
any other military records depositories 
to request the veteran's SMRs.  

The RO should also obtain the correct 
address for, and request the veteran's 
SMRs from, the USAR Center in New 
Kensington, PA, as needed.

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
veteran's SMRs until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.

2.  The RO should obtain from the 
Pittsburgh VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's claimed left foot 
disability, for the period from October 
2004 to the present, including inpatient 
treatment record for all surgical 
procedures performed in 2004.  

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish to the veteran 
a letter requesting that she provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claim 
for service connection on appeal.  

The RO should invite the veteran to 
submit all pertinent evidence in her 
possession that is not already of record, 
and explain the type of evidence that it 
is her ultimate responsibility to submit.  
In addition, the RO should ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above), 
specifically as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination of 
the left foot (preferably, a podiatry 
examination), by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should also identify all 
disability(ies) affecting the veteran's 
left foot, to include with respect to the 
first MTP joint and the 2nd and 3rd MT 
joints.  With respect to each diagnosed 
disability, the physician should render 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to in-
service injury, particularly, the stress 
fracture incurred therein.  Even if 
examiner determines that any of the foot 
condition is congenital or development in 
nature, the examiner should still opine 
whether the veteran has current 
disability due to aggravation by 
superimposed in-service foot injury.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of a 
stress fracture involving the left foot 
in light of all pertinent evidence and 
legal authority.    

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

